United States Court of Appeals
                     For the First Circuit

No. 13-2348

          AJC INTERNATIONAL, INC.; AJC LOGISTICS, LLC,

                     Plaintiffs, Appellants,

                  UNDERWRITERS LLOYDS OF LONDON

                           Plaintiff,

                               v.

                       TRIPLE-S PROPIEDAD

                      Defendant, Appellee,

               ECONOMY INTERNATIONAL SERVICES, INC.;
 MANUEL ESPINOSA-CASANOVA, d/b/a Economy International Services,
      Inc.; JOHN DOE; JANE DOE; INSURANCE COMPANIES X, Y, Z,

                           Defendants.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                  Thompson, Lipez, and Barron,
                         Circuit Judges.


     Manolo T. Rodríguez-Bird, with whom Jiménez Graffam & Lausell
was on brief, for appellants.
     William A. Schneider, with whom Morrison Mahoney LLP was on
brief, for appellee.
June 12, 2015




     -2-
               THOMPSON, Circuit Judge.       This is an insurance case

grounded on diversity.          The parties agree that the policy in

question provides coverage for a particular loss of perishable

foodstuffs.       So that's the easy part.     What the parties need us to

decide is exactly how much coverage there is -- $500,000 or

$25,000? For the reasons below, we agree with the district court's

answer:       $25,000.

                                I.    BACKGROUND

               The underlying facts are undisputed and not particularly

numerous.       Based in Puerto Rico, Economy International Systems,

Inc.       ("Economy")   provides    cold-storage   for   its   clients'   food

products until they are ready for distribution to customers.

               During the summer of 2010, Economy was keeping more than

a million dollars worth of foodstuffs -- things like seafood, beef,

and chicken -- on ice for appellants AJC International, Inc. and

AJC Logistics, LLC.1       Unfortunately, the walk-in freezers in which

AJC's products were stored malfunctioned on a few different days,

and the problem didn't come to light until Economy noticed the

temperature in its freezers was off.          Economy discovered a strong

odor emanating from product boxes, a pretty clear indication that

the food inside had gone bad.



       1
        The parties do not distinguish between these two
corporations.   And neither do we, especially as it makes no
difference to the outcome.  From now on, we'll just call them,
collectively, "AJC."

                                       -3-
            The United States Department of Agriculture stepped in

and ordered the destruction of the beef and chicken products.    AJC

worked with the U.S. Food and Drug Administration to come up with

any way to salvage the seafood, but it, too, ended up being tossed.

            Having suffered a loss in excess of one million dollars,

AJC sought recovery under Economy's insurance policy issued by

appellee Triple-S Propiedad, Inc. ("Triple-S").   The parties agree

that the nature of the loss was in the manner of food spoilage, and

that the spoilage was caused by a mechanical breakdown of Economy's

freezers.    And they both agree that the Triple-S policy provides

coverage for AJC's loss as "personal property of others."    Though

they agree on this much, the parties couldn't reach an accord as to

the amount of coverage -- AJC believes it is entitled to $500,000,

while Triple-S says the most AJC can get out of it is $25,000.

            Invoking diversity jurisdiction, AJC filed suit against

Triple-S in the district court and sought a ruling that it may

recover $500,000 under the policy.2    Each side moved for summary

judgment, asserting no trial was needed to answer this contract

interpretation coverage question.

            The motions were referred to a magistrate judge, who

issued a detailed report and recommendation.   The magistrate judge

found the Policy's terms clear and unambiguous and concluded that


     2
       AJC also sued Economy in the district court, but it never
answered the complaint and was ultimately defaulted. Economy is
not a party to this appeal.

                                 -4-
language in the Policy's coverage for losses caused by equipment

breakdown limited AJC's recovery to $25,000.           Accordingly, the

magistrate judge recommended that Triple-S's motion be granted and

AJC's denied.     The district judge adopted the magistrate judge's

findings and recommendations in full, denied AJC's motion for

summary   judgment,   and    granted   Triple-S's.    Unsatisfied,   AJC

appealed.

                             II.   DISCUSSION

                        A.   Standard of Review

             Cross-motions for summary judgment require the district

court to "consider each motion separately, drawing all inferences

in favor of each non-moving party in turn."       D & H Therapy Assocs.,

LLC v. Bos. Mut. Life Ins. Co., 640 F.3d 27, 34 (1st Cir. 2013)

(citing Merchs. Ins. Co. of N.H., Inc. v. U.S. Fid. & Guar. Co.,

143 F.3d 5, 7 (1st Cir. 1998)).           But see P.R. Am. Ins. Co. v.

Rivera-Vazquez, 603 F.3d 125, 133 (1st Cir. 2010) (noting that when

"cross-motions for summary judgment are filed simultaneously, or

nearly so, the district court ordinarily should consider the two

motions at the same time," but if it "opts to consider them at

different times, it must at the very least apply the same standards

to each").

             Our review is de novo. Sch. Union No. 37 v. United Nat'l

Ins. Co., 617 F.3d 554, 558 (1st Cir. 2010).             We follow the

familiar summary judgment rules and affirm summary judgment "only


                                    -5-
if the record discloses no genuine issue as to any material fact

and the moving party is entitled to judgment as a matter of law."

Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd's of

London, 637 F.3d 53, 56 (1st Cir. 2011) (citations omitted). "[W]e

are not straitjacketed by the [district] judge's reasoning -- quite

the contrary, we are free to uphold [the court's] order on any

basis present in the record."     Stor/Gard, Inc. v. Strathmore Ins.

Co., 717 F.3d 242, 247 (1st Cir. 2013).

                B.   Applicable Law and Policy Language

           The parties do not dispute that Puerto Rico law applies

in this diversity case.      And quite rightly so.    See EnergyNorth

Natural Gas, Inc. v. Century Indem. Co., 452 F.3d 44, 47-48 (1st

Cir. 2006).     Before getting into the specific Policy language

bearing on our analysis and the parties' arguments about how it

applies to the undisputed facts, it is helpful to talk about a few

basic principles of Puerto Rico insurance law.

i.   General Principles of Construction

           Under Puerto Rico's Insurance Code, P.R Laws Ann., tit.

26, § 101, et seq., "[e]very insurance contract shall be construed

according to the entirety of its terms and conditions as set forth

in the policy, and as amplified, extended, or modified by any

lawful rider, endorsement, or application attached to and made a

part of the policy."    Id. § 1125.   As the Puerto Rico Supreme Court

has explained


                                  -6-
             [w]ith regard to the interpretation of
             insurance contracts, . . . these "should be
             generally understood within their most common
             and usual meaning, not paying much attention
             to grammatical rigour, but to the general use
             and popular meaning of the idioms.        The
             insured who acquires a policy is entitled to
             rely on the coverage offered to him when
             reading its clauses in the light of the
             popular meaning of the words used therein."

Pagán Caraballo v. Silva Delgado, 22 P.R. Offic. Trans. 96, 101

(1988) (quoting Morales Garay v. Roldán Coss, 10 P.R. Offic. Trans.
909, 916 (1981)).        "[E]xclusionary clauses are not favored, [and]

should be strictly construed and in such a way that the policy's

purpose of protecting the insured is met."          Id.

             Any ambiguities in the policy language "shall be resolved

in   favor    of   the    insured."    Id.      This   is   because   "[t]he

interpretation of obscure stipulations of a contract must not favor

the party occasioning the obscurity."          Meléndez Piñero v. Levitt &

Sons of P.R., Inc., 129 P.R. Dec. 521, 546 (1991).           Further, when

a Puerto Rico insurance contract is ambiguous, "the insurance

policy stipulations are construed strongly against the insurer and

liberally in favor of the insured."          Id. at 547; see also Quiñones

López v. Manzano Pozas, 141 P.R. Dec. 139, 155 (1996) ("[N]ice

constructions that would allow insurers to dodge liability are not

favored.").

             On the other hand, Puerto Rico law does "not compel

constructions in favor of the insured when a clause favors the

insurer, and its meaning and scope is [sic] clear and unambiguous."

                                      -7-
Quiñones          López,    141   P.R.   Dec.    at   155    (citing    cases);      cf.

Littlefield v. Acadia Ins. Co., 392 F.3d 1, 8 (1st Cir. 2004)

(applying New Hampshire law and observing that "we may not find a

term ambiguous merely because it eliminates coverage").                        "In such

cases, it [i.e., the unambiguous clause] should be held as binding

on the insured."            Quiñones López, 141 P.R. Dec. at 155; see also

Nieves v. Intercontinental Life Ins. Co. of P.R., 964 F.2d 60, 63

(1st Cir. 1992) ("If the wording of the contract is explicit and

its language is clear, its terms and conditions are binding on the

parties." (citing cases)).3

ii.   Policy Language

                  To set the stage for the rest of our discussion, we begin

with a run-down of the Policy language relevant to this appeal.

                  First, the very basics.         The Policy defines the words

"you"       and    "your"    to   mean   the     "Named     Insured    shown    in   the



        3
       We note there is some authority for the proposition that
Puerto Rico's rules of construction may be relaxed and applied more
even-handedly in a commercial setting, where the insured can be
expected to have knowledge of the particular subject matter of the
policy beyond that of an ordinary individual. See Meléndez Piñero,
129 P.R. Dec. at 548-49 (recognizing that while the wording of a
particular commercial general liability policy "may be too
technical and sophisticated for the average person who buys a
policy," a principal of the insured construction company "would
construe such terms as would a specialized average businessman with
vast experience in the construction field," and rejecting the
notion that "a construction company thoroughly familiar with urban
development projects would think that when it buys liability
insurance it is actually buying property insurance, a performance
bond or a warranty of goods and services"). The parties do not
make any arguments along these lines, though.

                                           -8-
Declarations."          Turning to those Declarations, we see the Named

Insured is "Manuel Espinosa DBA Economy International Services."

Thus, when reading the Policy, "you" and "your" mean Economy, and

only Economy.4         Similarly, the terms "'we,' 'us' and 'our' refer to

the Company providing this insurance," Triple-S.

               This case deals with a claim of loss to AJC's property

while it was stored in Economy's freezers.              The Policy includes

"Personal Property of Others" as a category of "Covered Property."

More       specifically    (and   excising   language   not   germane   to   our

analysis) Triple-S agreed to cover such property as follows:

               A. COVERAGE

               We will pay for direct physical loss of or
               damage to Covered Property . . . caused by or
               resulting from any Covered Cause of Loss.

               1. Covered Property

               Covered Property, as used in this Coverage
               Part, means the following types of property
               for which a Limit of Insurance is shown in the
               Declarations:

               . . .

                        c. Personal Property of Others
                        that is:

                        (1) In your care, custody or
                        control; . . .

                        However, our payment for loss of
                        or damage to personal property
                        of others will only be for the



       4
           AJC concedes it is neither a named nor additional insured.

                                       -9-
                  account of   the   owner   of    the
                  property.

Per the Declarations, the limit of coverage for "Personal Property

of Others" is $500,000.5

          The Policy goes on, though, to exclude certain causes of

loss from coverage. Excluded from coverage -- meaning that Triple-

S "will not pay for loss or damage caused directly or indirectly"

by a particular cause -- is any "loss or damage caused by or

resulting from . . . [m]echanical breakdown."       From now on, we'll

call this the "Mechanical Breakdown Exclusion."

          But because Economy wanted the Policy to cover losses

caused by mechanical breakdown, it sought, and Triple-S added, an

endorsement   which   specifically   provided     "Equipment   Breakdown

Coverage."    The resulting Equipment Breakdown Endorsement, as

relevant here, provides:




     5
      The Declarations also reflect a separate "Spoilage Coverage"
with a $50,000 limit, but this coverage is limited to spoilage
caused by a "power outage." The parties agree that this coverage
does not apply, as the spoilage in this case was caused by
mechanical breakdown and not a power outage. So, we don't have to
worry about that provision here.

                                -10-
         A.    The Building and Personal Property
         Coverage Form is modified as follows:

         Additional Coverages

         The following    is    added   to   4.   Additional
         Coverages:

         Equipment Breakdown

         (1) We will pay for loss caused by or
         resulting from an "accident" to "covered
         equipment."    As used in this Additional
         Coverage, an "accident" means direct physical
         loss as follows:

                 (a) mechanical breakdown . . .

         (2) Unless otherwise shown in a Schedule, the
         following coverages also apply to loss caused
         by or resulting from an "accident" to "covered
         equipment".   These coverages do not provide
         additional amounts of insurance.

         . . .

                 (c) Spoilage

                      (i) We will pay for your loss of
                      "perishable   goods"    due   to
                      spoilage.

                      . . .

         The most we will pay for loss or damage under
         this [Spoilage] coverage is $25,000 unless
         otherwise shown in a Schedule.

To keeps things clear, from now on we'll call the coverage for

spoilage of perishable goods added by this Endorsement "Spoilage




                                -11-
Coverage." We'll also refer to the $25,000 limit referenced at the

end of the Spoilage Coverage the "Spoilage Sublimit."6

              The added Endorsement provides its own exclusions:

              B.   The Causes of Loss-- Basic Form, Broad
              Form or Special Form is modified as follows:

              Exclusions

              (1) All      exclusions    and    limitations     apply
              except:

                     (a) In the Causes of Loss-- Special
                     Form:

                             (i) Exclusions B.2.a, B.2.d.(6)
                             and B.2.e.

One of the referenced, now-inapplicable exclusions to Equipment

Breakdown     Coverage     is   Exclusion      B.2.d.(6)   --   the    Mechanical

Breakdown Exclusion.

              The Endorsement sets forth other, new exclusions to its

specific Equipment Breakdown Coverage that are not found in the

main body of the Policy.         For example, things such as structures,

foundations, insulating material, sprinkler piping, and sewer

piping are not "covered equipment."             Also excluded is any "damage

caused   by    or   resulting    from"    Economy's    "failure       to   use   all

reasonable means to protect the 'perishable goods' from damage



     6
       The Equipment Breakdown Endorsement defines several terms
used therein, including "accident," "covered equipment," and
"perishable goods."      We don't need to worry about these
definitions, though, because the parties do not dispute that
Economy's freezers constituted "covered equipment" or that AJC
suffered a loss of "perishable goods" as a result of an "accident."

                                        -12-
following an 'accident,'" along with damage caused by or resulting

from "any defect, virus, loss of data or other situation within

'media.'"       Additionally, the Endorsement modifies some of the

exclusions found in the Policy's main body by adding or subtracting

language.

              This run-down is sufficient to get the lay of the land.

Other relevant provisions will be identified and discussed as

needed below.

                             C.   Coverage Analysis

i.   Framing the Issues

              Now for the parties' arguments on appeal.           In pursuit of

its coverage claim, AJC does not take the position that the Policy

is ambiguous. Instead, it relies on the Policy's plain language to

say that the Equipment Breakdown Endorsement deleted the Mechanical

Breakdown Exclusion found in the original Policy.                  It pins this

argument      on   Section     B.1(a)(i)       of   the    Equipment     Breakdown

Endorsement, which states that "[a]ll exclusions and limitations

apply except" for certain specifically-enumerated ones -- including

the Mechanical Breakdown Exclusion -- listed immediately after.

AJC urges us to find that this contractual language deletes those

exclusions from the original Policy.                 And with the exclusion

deleted, AJC reasons, coverage is then found in the Policy's main

body   (the    Personal      Property   of     Others     provisions),    not   the




                                        -13-
Endorsement.7      AJC goes on to say that this means the $500,000

coverage limit for Personal Property of Others (which is set forth

in the Declarations) is available to satisfy its claims.8

             Not surprisingly, Triple-S disagrees with AJC, telling us

that the "clear and unambiguous terms of the Triple-S Policy

provide a $25,000 sub-limit for spoilage of 'perishable goods'

caused by or resulting from equipment breakdown."           Appellee Br. at

18.       Thanks   to   the   Policy's   exclusion   of   losses   caused   by

mechanical breakdown (as happened here), Triple-S says, instead of

$500,000 being available for loss to the Personal Property of

Others, $0 is.          In other words, the main body of the Policy

provides no coverage for AJC's loss.          But, Triple-S explains, the

Equipment Breakdown Endorsement added coverage for losses stemming

from equipment breakdown back to the Policy, including situations



      7
       As AJC puts it, coverage is "pursuant to Section A. of the
Building and Personal Property Coverage Form." Appellant Br. at
20.
      8
       AJC further posits that, "[i]f, in fact, the $500,000.00
coverage limit in the Triple-S Policy is not available for a loss
caused by or resulting from a mechanical breakdown of frozen food
products owned by a client of the insured (Economy), then this
coverage limit is illusory." Appellant Br. at 22. While the Court
is familiar with the concept of illusory coverage, AJC does not
explain what it means by an illusory coverage limit. And even if
we presume that what AJC actually means to say is that the coverage
itself is what's illusory, AJC fails to tell us how this can be so
when both parties agree that there is coverage for AJC's loss. Any
argument along the lines of illusory coverage or an illusory
coverage limit (whatever that might be) has been waived for failure
to develop it on appeal. See United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990).

                                     -14-
like       here    where        an   equipment     breakdown    results   in    loss    of

perishable             goods.        Furthermore,      Triple-S    argues      that    the

Endorsement's Spoilage Coverage comes with its own $25,000 limit,

which caps AJC's recovery at $25,000.9

ii.    Analysis

                  Now that we've laid out the applicable law, Policy

provisions, and the parties' arguments, we can get to the bottom of

this dispute.

                  Because       neither    party     contends   the   Policy     or    its

Mechanical Breakdown Exclusion is ambiguous, we will not go out of

our way to find ambiguity.                  In the absence of claimed ambiguity,

our job under Puerto Rico law is to simply apply the provisions as

written.          We begin, as we must, with the plain language.

                  1.    Policy Language

                  As noted, the parties agree on the essential facts:

AJC's perishable goods spoiled while in Economy's care, resulting

in financial loss to AJC.                 They agree the spoilage resulted from a

mechanical breakdown of Economy's freezers, and that AJC's goods,

as Personal Property of Others, fall under the Policy's definition

of Covered Property.

                  Turning to the Policy itself, we see that Triple-S agreed

it would "pay for direct physical loss of or damage to Covered



       9
      Triple-S raises a few other arguments, but we do not need to
reach them to decide this appeal.

                                              -15-
Property . . . caused by or resulting from any Covered Cause of

Loss."   Policy, Building and Personal Property Coverage Form, § A.

This type of policy, "called, in insurance lingo, an 'all risks

policy' -- covers all physical loss to the [specified] property

unless   'caused      by   or   resulting    from'   an   excluded      peril."

Stor/Gard, 717 F.3d at 244. The Equipment Breakdown Exclusion then

precludes coverage for losses caused by or resulting from the peril

of mechanical breakdown.        Policy, Causes of Loss - Special Form,

§ B.(2)(6).

           Significantly, though, the Policy is individualized so as

to   contain   the    Equipment    Breakdown    Endorsement,        which    adds

"Equipment Breakdown Coverage" back to the Policy.                  Under this

coverage, Triple-S agreed to pay for certain losses "caused by or

resulting from an 'accident' to 'covered equipment.'"                  Policy,

Equipment Breakdown Endorsement ("Endorsement") § A.(2).                     The

Endorsement    also    explicitly    adds     coverage    for   a    "loss     of

'perishable goods' due to spoilage," id. at § A.(2)(c)(i), which is

what we've been calling Spoilage Coverage.

           In light of the agreed upon facts, it is clear from the

Endorsement's plain language that Spoilage Coverage applies to

AJC's loss.    There is no dispute about this.       The question is, just

how much coverage is available?             The Spoilage Coverage itself,

setting forth its own Sublimit, suggests an answer:             "The most we




                                     -16-
will pay for loss or damage under this coverage is $25,000 unless

otherwise shown in a Schedule."            Id. at § A.(5)(c).10

             AJC raises a couple of arguments as to why we should

interpret    the    Policy       and   Equipment    Breakdown     Endorsement    as

providing $500,000 of coverage for its loss.               Neither, we believe,

has merit.

             2.    Deletion of the Mechanical Breakdown Exclusion

             We    start    with   AJC's    contention     that    the   Equipment

Breakdown Endorsement "expressly deleted" the Mechanical Breakdown

Exclusion altogether.            AJC relies (almost exclusively) on our

opinion in Fidelity Co-Operative Bank v. Nova Casualty Co., 726
F.3d 31 (1st Cir. 2013), to say that we have already decided

language similar to that in the Endorsement deletes an exclusion.

             Although      AJC   makes   Fidelity    the   centerpiece     of   its

argument, it is of no assistance.           The long and short of it is that

the policy and endorsement at issue there involved quite different

language than appears in the Triple-S Policy.                     In Fidelity, an

amendatory endorsement provided simply that certain "[e]xclusions

are deleted." 726 F.3d at 37 (emphasis added).            This clear text,

we found, resulted in the deletion of the "entire exclusion" at

issue there.       Id. at 37 n.2.




     10
       AJC does not argue that any Schedule applies to increase the
$25,000 Spoilage Sublimit.

                                         -17-
            The contractual language here is not even close to what

we had before us in Fidelity.            Most obviously, the Equipment

Breakdown Endorsement does not say that it deletes the Mechanical

Breakdown Exclusion.     It provides instead that "[a]ll exclusions

and limitations apply except" for those specifically designated,

including the Mechanical Breakdown Exclusion.          And, per the plain

language, the exceptions referred to are inapplicable only insofar

as   the    reestablished   additional     coverage    provided     by   the

Endorsement is concerned.11    Far from deleting that Exclusion from

the original Policy, the Equipment Breakdown Endorsement simply

renders it inapplicable to certain coverage situations, like when

perishable goods spoil as a result of "an 'accident' to 'covered

equipment.'"     See   Endorsement   §    A.(2).      In   sum,   Fidelity's

dissimilar contract language does not support AJC's proposition

that the Equipment Breakdown Endorsement's language in Economy's

policy deleted the Mechanical Breakdown Exclusion.

            Having disposed of its Fidelity-based argument, AJC is

left with the bald assertion that the Endorsement "expressly

deleted the [M]echanical [B]reakdown [E]xclusion."           Appellant Br.

at 18.     Beyond citing to Fidelity, AJC does not explain how the

Endorsement does so. Since nowhere does the Endorsement state that


     11
       Further, use of the word "apply" presupposes the continuing
existence of the Mechanical Breakdown Exclusion. After all, it
would be nonsensical to say that something which no longer exists
in the world (having been deleted) does or does not apply in a
particular situation.

                                 -18-
it deletes the Exclusion, this omission is practically enough on

its own to doom AJC's position.           And what's more, we find that

AJC's take doesn't jibe with the Policy's overall structure or

plain language.

          First,   by   setting    forth    new    "Additional      Coverages"

previously unknown to the Policy (including Spoilage Coverage), the

Endorsement acts as a sort of "mini-policy."              Like the Policy

itself, the Endorsement sets forth an insuring agreement complete

with its own definitions, detailed conditions, and deductible. The

Endorsement even has something to say about exclusions. As we have

seen, it specifies that certain existing exclusions do not apply to

the Endorsement's coverage, it modifies other exclusions, and it

adds still others that are only applicable to the Endorsement's

brand of Equipment Breakdown Coverage.12          Against this backdrop, it

is clear that the Equipment Breakdown Endorsement is meant to do

much more than simply delete an exclusion.

          Furthermore,    and     perhaps   most     telling   of    all,   the

Endorsement does explicitly delete a portion of one of the original



     12
         For example, the Endorsement excludes things like
foundations, cabinets, insulating material, sewer pipes, water
pipes, excavation or construction equipment, and equipment mounted
on a vehicle from its definition of "covered equipment."
Endorsement § B.(3)(a).     And among other causes of loss, it
excludes coverage for loss or damage caused by or resulting from "a
hydrostatic, pneumatic or gas pressure test of any boiler or
pressure vessel," along with loss caused by or resulting from "an
insulation breakdown test of any type of electrical equipment."
Id. at § B.(3)(b)(iii).

                                   -19-
exclusions in certain situations.         And -- unlike the policy we

construed in Fidelity -- the Endorsement explicitly limits the

effect of that deletion to coverage under the Endorsement itself.

Specifically, the Endorsement states that

            [i]f the Causes of Loss-- Special Form
            applies, as respects this endorsement only,
            the last paragraph of Exclusion B.2.d.13 is
            deleted and replaced with the following: But
            if loss or damage by an "accident" results, we
            will pay for that resulting loss or damage.

Endorsement § B.(2)(c) (emphasis added).14         Had Triple-S intended

to delete the Mechanical Breakdown Exclusion, surely it would have

used the word "delete" to say so.       Instead, it made the Mechanical

Breakdown    Exclusion   inapplicable    solely    to   the   Endorsement's

coverage.    That Triple-S chose not to use simple language deleting

the Mechanical Breakdown Exclusion, when it obviously knew how to

do   so,    further   demonstrates   that    the    Equipment    Breakdown

Endorsement did not delete the Exclusion from the Policy.




     13
        The referenced paragraph appears immediately after seven
specific exclusions (including the Mechanical Breakdown Exclusion)
in the original Policy and states, "[b]ut if loss or damage by the
'specified causes of loss' or building glass breakage results, we
will pay for that resulting loss or damage." Causes of Loss -
Special Form, § B.(2)(d). "Specified Causes of Loss," in turn, is
itself defined in the Endorsement as "[f]ire; lightning; explosion;
windstorm or hail; smoke; aircraft or vehicles; riot or civil
commotion; vandalism; leakage from fire extinguishing equipment;
sinkhole collapse; volcanic action; falling objects; weight of
snow, ice or sleet; water damage." Id. at § F.
     14
        Although each party set forth this particular policy
language in its brief, neither makes any argument based upon it.

                                 -20-
           In essence, AJC's position that the Endorsement deleted

the Exclusion effectively asks us to redraft the Policy's clear and

unambiguous language.      Accepting this invitation would contravene

the   well-established     tenets   of     Puerto     Rico's    insurance   law

requiring us to interpret and apply unambiguous provisions of an

insurance contract as they are written.               We, therefore, reject

AJC's argument that the Equipment Breakdown Endorsement deletes the

Mechanical Breakdown Exclusion.

           Let's take stock of what this means for coverage.                The

Mechanical Breakdown Exclusion continues to exist in the Policy.

And the only coverage to which the Exclusion does not apply is that

additional      coverage   set   forth     in   the    Equipment     Breakdown

Endorsement.      So, coverage for AJC's loss must flow from that

Endorsement because any potential alternative source of coverage

falls prey to the Mechanical Breakdown Exclusion.               Thus, the only

coverage available for AJC's loss is provided by the Spoilage

Coverage, as set forth in the Equipment Breakdown Endorsement.

           3.    $25,000 Spoilage Coverage Limit

           This brings us to AJC's final argument.

           As we mentioned, the Endorsement's Spoilage Coverage

comes with its own $25,000 Spoilage Sublimit.                  See Endorsement

§ A.(2)(c) ("The most we will pay for loss or damage under this

coverage is $25,000 unless otherwise shown in a Schedule.").

Although it is not particularly clear from its brief (or oral


                                    -21-
argument), AJC seems to be arguing that even if coverage for its

loss is found in the Endorsement's Spoilage Coverage rather than

the main Policy, the $500,000 coverage limit in the Declarations

nevertheless prevails over the lower Spoilage Sublimit.     This is

because, in AJC's view, the Sublimit applies only to spoilage of

goods owned by the Named Insured, Economy, and not goods owned by

Economy's clients.    AJC asserts that, since the $25,000 Spoilage

Sublimit does not apply to its loss, the $500,000 limit set forth

in the Declarations becomes available to it.15   Triple-S, however,

tells us that the Spoilage Sublimit applies to Economy's loss of

perishable goods no matter who owns those goods.

            To unravel this question, we return to the Endorsement's

language.    The relevant part of the Spoilage Coverage provision

states the following:    "We will pay for your loss of 'perishable

goods' due to spoilage."    Recall that "you" and "your" refer only

to the Named Insured, Economy.    Thus, what this provision says is

that Triple-S will pay up to $25,000 for "Economy's loss of

'perishable goods' due to spoilage."     Since AJC's goods spoiled

while in Economy's freezers, this $25,000 Sublimit kicks in to

limit AJC's recovery.




     15
       AJC does not, however, explain why this might be so where
the only coverage for spoilage is by way of the Mechanical
Breakdown Endorsement, not from the main Policy itself. This turns
out to be academic anyway, given our ultimate conclusion.

                                 -22-
            Attempting to get out from under the Spoilage Sublimit,

AJC urges us to add a "your" to the sentence and read it to say

that Triple-S will only pay for "Economy's loss of Economy's

'perishable goods' due to spoilage."          This interpretation simply

cannot be squared with the Endorsement's plain and unambiguous

language.

            According to its terms, the $25,000 Sublimit comes into

play where Economy is responsible for the spoilage of perishable

goods, regardless of who owns them.           This comes as no surprise.

Economy's    business,   after   all,    is   storing    other   companies'

perishable goods.    So it makes sense that Economy would seek to

obtain insurance coverage for those goods.16            This commercially-

sensible    rationale,   along   with   the   explicit    Policy   language

employed by the contracting parties (Economy and Triple-S), work

hand-in-hand to convince us that it would be unreasonable for us to

read an extra "your" into the Spoilage Coverage. In the absence of

any ambiguity in the Policy language, Puerto Rico law calls for us

to apply the Endorsement and its $25,000 Spoilage Sublimit as


     16
       We note that when the Puerto Rico Supreme Court considers
an insurance policy in its entirety, as we do here, it does not
hesitate to "take into account certain extrinsic elements that may
shed light on the intention of the parties." Soc. de Gananciales
v. Serrano, 145 P.R. Dec. 394, 400 (1998). "These elements may
vary according to the circumstances of each particular case, but
they generally are:     the parties' contracting intention, the
premium agreed on, the circumstances surrounding the negotiation
and the contract, and the practices and customs established by the
insurance industry." Id. at 401. We, too, feel free to consider
these factors as necessary.

                                  -23-
written. We may not judicially redraft the Policy to reflect AJC's

wishes.

             Here, it is uncontested that AJC suffered a loss to its

perishable goods as a result of Economy's malfunctioning freezers.

We have already determined that coverage for this loss is provided

by the Spoilage Coverage set forth in the Equipment Breakdown

Endorsement.     Thus, pursuant to the clear terms of the Spoilage

Sublimit, the most that Triple-S is required to pay out due to this

loss is $25,000.     Any other conclusion would be contrary to the

Endorsement's plain language and run afoul of basic precepts of

Puerto Rico insurance law.     We, therefore, apply the Endorsement

and Spoilage Sublimit as written, and we conclude that the most AJC

may recover for Economy's loss of AJC's perishable goods is

$25,000.17


     17
        One last note:   AJC's brief includes an allegation that
Triple-S "has admitted that the coverage under Personal Property of
Others and its Limit of $500,000.00 is available for damage caused
by an equipment breakdown." Appellant Br. at 22. Although AJC
cites the addendum to its brief to support this statement, see id.,
AJC waited until its reply brief to explain that this admission
comes from the parties' proposed pretrial stipulations of fact, see
Appellant Reply at 8 n.2. Assuming an argument along these lines
hasn't been waived, United States v. Arroyo-Blas, 783 F.3d 361, 366
n.5 (1st Cir. 2015) (recognizing that we need not address arguments
that a party saves for its reply brief), and that it is appropriate
for us to consider materials submitted in an addendum to a party's
brief but not the joint appendix, see Appellee Br. at 4 n.1
(pointing this out), it is unavailing.
     The proposed stipulation states, "Triple-S admits that the
coverage under Personal Property of Others and its Limit of
$500,000.00 is available for damage caused by an equipment
breakdown."    Recall that the Equipment Breakdown Endorsement
provides more than just Spoilage Coverage. See, e.g., Endorsement,

                                 -24-
                        III.   CONCLUSION

          For the foregoing reasons, the district court's judgment

is affirmed.




§ A.(1)(a) (providing coverage for a mechanical breakdown of
covered equipment). Because we hold that coverage for AJC's loss
is found solely by way of the Endorsement's Spoilage Coverage, the
door remains open to the possibility that claims falling under
different coverage provisions in the Endorsement could be covered
up to $500,000. There is simply nothing inconsistent between the
Triple-S admission and our holding today.

                               -25-